              Case 1:20-cv-03661-ER Document 57 Filed 11/19/20 Page 1 of 17




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


TRADESHIFT, INC.,                                      Case No. 1:20-cv-03661(ER)

                     Plaintiff,                        STIPULATED
                                                       PROTECTIVE ORDER
         v.

SMUCKER SERVICES COMPANY,

                     Defendant.


1.       PURPOSES AND LIMITATIONS

         Disclosure and discovery activity in this action are likely to involve production of

confidential, proprietary, or private information for which special protection from public

disclosure and from use for any purpose other than prosecuting this litigation may be warranted.

Accordingly, the parties hereby stipulate to and petition the court to enter the following

Stipulated Protective Order. The parties acknowledge that this Order does not confer blanket

protections on all disclosures or responses to discovery and that the protection it affords from

public disclosure and use extends only to the limited information or items that are entitled to

confidential treatment under the applicable legal principles. The parties further acknowledge, as

set forth in Section 14.4, below, that this Stipulated Protective Order does not entitle them to file
confidential information under seal; Standing Order 19-mc-00583 and part 3 of Judge Ramos’

Individual Practices set forth the procedures that must be followed when a party seeks

permission from the court to file material under seal.

2.       DEFINITIONS

         2.1      Challenging Party: a Party or Non-Party that challenges the designation of

information or items under this Order.

         2.2      “CONFIDENTIAL” Information or Items: information (regardless of how it is

generated, stored or maintained) or tangible things that qualify for protection under Federal Rule




                                                 -1-
4140-4131-6134
            Case 1:20-cv-03661-ER Document 57 Filed 11/19/20 Page 2 of 17




of Civil Procedure 26(c).

         2.3     Counsel (without qualifier): Outside Counsel of Record and House Counsel (as

well as their support staff).

         2.4     Designated House Counsel: House Counsel who seek access to “HIGHLY

CONFIDENTIAL – ATTORNEYS’ EYES ONLY” information in this matter.

         2.5     Designating Party: a Party or Non-Party that designates information or items that

it produces in disclosures or in responses to discovery as “CONFIDENTIAL” or “HIGHLY

CONFIDENTIAL – ATTORNEYS’ EYES ONLY.”
         2.6     Disclosure or Discovery Material: all items or information, regardless of the

medium or manner in which it is generated, stored, or maintained (including, among other things,

testimony, transcripts, and tangible things), that are produced or generated in disclosures or

responses to discovery in this matter.

         2.7     Expert: a person with specialized knowledge or experience in a matter pertinent to

the litigation who (1) has been retained by a Party or its counsel to serve as an expert witness or

as a consultant in this action, (2) is not a past or current employee of a Party or of a Party’s

competitor, and (3) at the time of retention, is not anticipated to become an employee of a Party

or of a Party’s competitor.

         2.8     “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” Information or

Items: extremely sensitive “Confidential Information or Items,” disclosure of which to another

Party or Non-Party would create a substantial risk of serious harm that could not be avoided by

less restrictive means.

         2.9     House Counsel: attorneys who are employees of a party to this action. House

Counsel does not include Outside Counsel of Record or any other outside counsel.

         2.10    Non-Party: any natural person, partnership, corporation, association, or other legal

entity not named as a Party to this action.

         2.11    Outside Counsel of Record: attorneys who are not employees of a party to this

action but are retained to represent or advise a party to this action and have appeared in this


                                                 -2-
4140-4131-6134
            Case 1:20-cv-03661-ER Document 57 Filed 11/19/20 Page 3 of 17




action on behalf of that party or are affiliated with a law firm which has appeared on behalf of

that party.

         2.12    Party: any party to this action, including all of its officers, directors, employees,

consultants, retained experts, and Outside Counsel of Record (and their support staffs).

         2.13    Producing Party: a Party or Non-Party that produces Disclosure or Discovery

Material in this action.

         2.14    Professional Vendors: persons or entities that provide litigation support services

(e.g., photocopying, videotaping, translating, preparing exhibits or demonstrations, and
organizing, storing, or retrieving data in any form or medium) and their employees and

subcontractors.

         2.15    Protected Material: any Disclosure or Discovery Material that is designated as

“CONFIDENTIAL,” or as “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY.”

         2.16    Receiving Party: a Party that receives Disclosure or Discovery Material from a

Producing Party.

3.       SCOPE
         The protections conferred by this Stipulation and Order cover not only Protected Material

(as defined above), but also (1) any information copied or extracted from Protected Material; (2)

all copies, excerpts, summaries, or compilations of Protected Material; and (3) any testimony,

conversations, or presentations by Parties or their Counsel that might reveal Protected Material.

However, the protections conferred by this Stipulation and Order do not cover the following

information: (a) any information that is in the public domain at the time of disclosure to a

Receiving Party or becomes part of the public domain after its disclosure to a Receiving Party as

a result of publication not involving a violation of this Order, including becoming part of the

public record through trial or otherwise; and (b) any information known to the Receiving Party

prior to the disclosure or obtained by the Receiving Party after the disclosure from a source who

obtained the information lawfully and under no obligation of confidentiality to the Designating

Party. This order does not apply to the use of Protected Material at trial, which shall be governed


                                                  -3-
4140-4131-6134
            Case 1:20-cv-03661-ER Document 57 Filed 11/19/20 Page 4 of 17




by a separate agreement or order.
4.       DURATION
         Even after final disposition of this litigation, the confidentiality obligations imposed by

this Order shall remain in effect until a Designating Party agrees otherwise in writing or a court

order otherwise directs. Final disposition shall be deemed to be the later of (1) dismissal of all

claims and defenses in this action, with or without prejudice; and (2) final judgment herein after

the completion and exhaustion of all appeals, rehearings, remands, trials, or reviews of this

action, including the time limits for filing any motions or applications for extension of time
pursuant to applicable law.
5.       DESIGNATING PROTECTED MATERIAL
         5.1     Exercise of Restraint and Care in Designating Material for Protection. Each Party

or Non-Party that designates information or items for protection under this Order must take care

to limit any such designation to specific material that qualifies under the appropriate standards.

To the extent it is practical to do so, the Designating Party must designate for protection only

those parts of material, documents, items, or oral or written communications that qualify – so

that other portions of the material, documents, items, or communications for which protection is

not warranted are not swept unjustifiably within the ambit of this Order. For the avoidance of

doubt, the Designating Party may designate email productions on a document-by-document basis

in the first instance. To the extent the Receiving Party believes in good faith that it will be using

any particular email or document as an exhibit to be filed with the Court, it may request that the

Designating Party identify specific portions of the email or document that qualify for protection

within a reasonable time period based on the amount of material at issue in the request.

         Mass, indiscriminate, or routinized designations are prohibited. Designations that are

shown to be clearly unjustified or that have been made for an improper purpose (e.g., to

unnecessarily encumber or retard the case development process or to impose unnecessary

expenses and burdens on other parties) expose the Designating Party to sanctions.

         If it comes to a Designating Party’s attention that information or items that it designated



                                                 -4-
4140-4131-6134
            Case 1:20-cv-03661-ER Document 57 Filed 11/19/20 Page 5 of 17




for protection do not qualify for protection at all or do not qualify for the level of protection

initially asserted, that Designating Party must promptly notify all other parties that it is

withdrawing the mistaken designation.

         5.2     Manner and Timing of Designations. Except as otherwise provided in this Order

(see, e.g., second paragraph of section 5.2(a) below), or as otherwise stipulated or ordered,

Disclosure or Discovery Material that qualifies for protection under this Order must be clearly so

designated before the material is disclosed or produced.

         Designation in conformity with this Order requires:
                 (a) for information in documentary form (e.g., paper or electronic documents, but

excluding transcripts of depositions or other pretrial or trial proceedings), that the Producing

Party affix the legend “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’

EYES ONLY” to each page that contains protected material.

         A Party or Non-Party that makes original documents or materials available for inspection

need not designate them for protection until after the inspecting Party has indicated which

material it would like copied and produced. During the inspection and before the designation, all

of the material made available for inspection shall be deemed “HIGHLY CONFIDENTIAL –

ATTORNEYS’ EYES ONLY.” After the inspecting Party has identified the documents it wants

copied and produced, the Producing Party must determine which documents, or portions thereof,

qualify for protection under this Order. Then, before producing the specified documents, the

Producing Party must affix the appropriate legend (“CONFIDENTIAL” or “HIGHLY

CONFIDENTIAL – ATTORNEYS’ EYES ONLY”) to each page that contains Protected

Material. If only a portion or portions of the material on a page qualifies for protection, the

Producing Party also must clearly identify the protected portion(s) (e.g., by making appropriate

markings in the margins) and must specify, for each portion, the level of protection being

asserted.

         (b) for testimony given in deposition or in other pretrial or trial proceedings, that the

Designating Party identify on the record, before the close of the deposition, hearing, or other


                                                  -5-
4140-4131-6134
            Case 1:20-cv-03661-ER Document 57 Filed 11/19/20 Page 6 of 17




proceeding, all protected testimony and specify the level of protection being asserted. When it is

impractical to identify separately each portion of testimony that is entitled to protection and it

appears that substantial portions of the testimony may qualify for protection, the Designating

Party may invoke on the record (before the deposition, hearing, or other proceeding is

concluded) a right to have up to 21 days to identify the specific portions of the testimony as to

which protection is sought and to specify the level of protection being asserted. During that

designation period of up to 21 days, the entirety of the testimony given at the deposition or

pretrial or trial proceeding at issue shall be treated as “HIGHLY CONFIDENTIAL –
ATTORNEY’S EYES ONLY.” Only those portions of the testimony that are appropriately

designated for protection within the 21 days shall be covered by the provisions of this Stipulated

Protective Order. Alternatively, a Designating Party may specify, at the deposition or up to 21

days afterwards if that period is properly invoked, that the entire transcript shall be treated as

“CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY.”

         Parties shall give the other parties notice if they reasonably expect a deposition, hearing

or other proceeding to include Protected Material so that the other parties can ensure that only

authorized individuals who have signed the “Acknowledgment and Agreement to Be Bound”

(Exhibit A) are present at those proceedings. The use of a document as an exhibit at a deposition

shall not in any way affect its designation as “CONFIDENTIAL” or “HIGHLY

CONFIDENTIAL – ATTORNEYS’ EYES ONLY.”

         Transcripts containing Protected Material shall have an obvious legend on the title page

that the transcript contains Protected Material, and the title page shall be followed by a list of all

pages (including line numbers as appropriate) that have been designated as Protected Material

and the level of protection being asserted by the Designating Party. The Designating Party shall

inform the court reporter of these requirements. Any transcript that is prepared before the

expiration of a 21-day period for designation shall be treated during that period as if it had been

designated “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” in its entirety unless

otherwise agreed. After the expiration of that period, the transcript shall be treated only as


                                                 -6-
4140-4131-6134
            Case 1:20-cv-03661-ER Document 57 Filed 11/19/20 Page 7 of 17




actually designated.

                 (c) for information produced in some form other than documentary and for any

other tangible items, that the Producing Party affix in a prominent place on the exterior of the

container or containers in which the information or item is stored the legend “CONFIDENTIAL”

or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY.” If only a portion or portions

of the information or item warrant protection, the Producing Party, to the extent practicable, shall

identify the protected portion(s) and specify the level of protection being asserted.

         5.3     Inadvertent Failures to Designate. If timely corrected, an inadvertent failure to
designate qualified information or items does not, standing alone, waive the Designating Party’s

right to secure protection under this Order for such material. Upon timely correction of a

designation, the Receiving Party must make reasonable efforts to assure that the material is

treated in accordance with the provisions of this Order.

6.       CHALLENGING CONFIDENTIALITY DESIGNATIONS
         6.1     Timing of Challenges. Any Party or Non-Party may challenge a designation of

confidentiality at any time. Unless a prompt challenge to a Designating Party’s confidentiality

designation is necessary to avoid foreseeable, substantial unfairness, unnecessary economic

burdens, or a significant disruption or delay of the litigation, a Party does not waive its right to

challenge a confidentiality designation by electing not to mount a challenge promptly after the

original designation is disclosed.

         6.2     Meet and Confer. The Challenging Party shall initiate the dispute resolution

process by providing written notice of each designation it is challenging and describing the basis

for each challenge. To avoid ambiguity as to whether a challenge has been made, the written

notice must recite that the challenge to confidentiality is being made in accordance with this

specific paragraph of the Protective Order. The parties shall attempt to resolve each challenge in

good faith and must begin the process by conferring directly (in voice to voice dialogue; other

forms of communication are not sufficient) within 14 days of the date of service of notice. In

conferring, the Challenging Party must explain the basis for its belief that the confidentiality


                                                 -7-
4140-4131-6134
            Case 1:20-cv-03661-ER Document 57 Filed 11/19/20 Page 8 of 17




designation was not proper and must give the Designating Party an opportunity to review the

designated material, to reconsider the circumstances, and, if no change in designation is offered,

to explain the basis for the chosen designation. A Party may proceed to the next stage of the

challenge process only if it has engaged in this meet and confer process first or establishes that

the opposing Party is unwilling to participate in the meet and confer process in a timely manner.

         6.3     Judicial Intervention. If the Parties cannot resolve a challenge without court

intervention, the Designating Party shall raise the dispute with the Court pursuant to Local Civil

Rule 37.2 within 21 days of the initial notice of challenge or within 14 days of the parties
agreeing that the meet and confer process will not resolve their dispute, whichever is earlier. If a

motion to retain confidentiality is required, any such motion shall be filed pursuant to Local Civil

Rule 7.1 and part 2(B) of Judge Ramos’ Individual Practices (and, if applicable, Standing Order

19-mc-00583 and part 3 of Judge Ramos’ Individual Practices) and must certify that the movant

has complied with the meet and confer requirements imposed in the preceding paragraph. Failure

by the Designating Party to raise the dispute pursuant to Local Civil Rule 37.2 within 21 days (or

14 days, if applicable) shall automatically waive the confidentiality designation for each

challenged designation. In addition, the Challenging Party may challenge a confidentiality

designation pursuant to Local Civil Rule 37.2 at any time if there is good cause for doing so,

including a challenge to the designation of a deposition transcript or any portions thereof. Any

motion brought pursuant to this provision shall comply with Local Civil Rule 7.1 and part 2(B)

of Judge Ramos’ Individual Practices and must certify that the movant has complied with the

meet and confer requirements imposed by the preceding paragraph.

         The burden of persuasion in any such challenge proceeding shall be on the Designating

Party. Frivolous challenges and those made for an improper purpose (e.g., to harass or impose

unnecessary expenses and burdens on other parties) may expose the Challenging Party to

sanctions. Unless the Designating Party has waived the confidentiality designation by failing to

file a motion to retain confidentiality as described above, all parties shall continue to afford the

material in question the level of protection to which it is entitled under the Producing Party’s


                                                 -8-
4140-4131-6134
            Case 1:20-cv-03661-ER Document 57 Filed 11/19/20 Page 9 of 17




designation until the court rules on the challenge.

7.       ACCESS TO AND USE OF PROTECTED MATERIAL
         7.1     Basic Principles. A Receiving Party may use Protected Material that is disclosed

or produced by another Party or by a Non-Party in connection with this case only for

prosecuting, defending, or attempting to settle this litigation. Such Protected Material may be

disclosed only to the categories of persons and under the conditions described in this Order.

When the litigation has been terminated, a Receiving Party must comply with the provisions of

section 15 below (FINAL DISPOSITION).
         Protected Material must be stored and maintained by a Receiving Party at a location and

in a secure manner that ensures that access is limited to the persons authorized under this Order.

         7.2     Disclosure of “CONFIDENTIAL” Information or Items. Unless otherwise

ordered by the court or permitted in writing by the Designating Party, a Receiving Party may

disclose any information or item designated “CONFIDENTIAL” only to:

                 (a) the Receiving Party’s Outside Counsel of Record in this action, as well as

employees of said Outside Counsel of Record to whom it is reasonably necessary to disclose the

information for this litigation;

                 (b) the officers, directors, and employees (including House Counsel) of the

Receiving Party to whom disclosure is reasonably necessary for this litigation and who have

signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);

                 (c) Experts (as defined in this Order) of the Receiving Party to whom disclosure is

reasonably necessary for this litigation and who have signed the “Acknowledgment and

Agreement to Be Bound” (Exhibit A);

                 (d) the court and its personnel;

                 (e) court reporters and their staff, professional jury or trial consultants, and

Professional Vendors to whom disclosure is reasonably necessary for this litigation and who

have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);

                 (f) during their depositions, witnesses in the action to whom disclosure is


                                                    -9-
4140-4131-6134
           Case 1:20-cv-03661-ER Document 57 Filed 11/19/20 Page 10 of 17




reasonably necessary and who have signed the “Acknowledgment and Agreement to Be Bound”

(Exhibit A), unless otherwise agreed by the Designating Party or ordered by the court.

                 (g) the author or recipient of a document containing the information or a

custodian or other person who otherwise possessed or knew the information.

         7.3     Disclosure of “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY”

Information or Items. Unless otherwise ordered by the court or permitted in writing by the

Designating Party, a Receiving Party may disclose any information or item designated

“HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” only to:
                 (a) the following House Counsel for as long as they maintain their position at their

respective employer:

        Amer Moorhead (Tradeshift)

        Laurel Jamtgaard (Tradeshift)

        Bruce Davis (Smucker)

        Jackie Welch (Smucker)

                 (b) the Receiving Party’s Outside Counsel of Record in this action, as well as

employees of said Outside Counsel of Record to whom it is reasonably necessary to disclose the

information for this litigation and who have signed the “Acknowledgment and Agreement to Be

Bound” that is attached hereto as Exhibit A;

                 (c) Designated House Counsel of the Receiving Party (1) who has no involvement

in competitive decision-making, (2) to whom disclosure is reasonably necessary for this

litigation, (3) who has signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A),

and (4) as to whom the procedures set forth in paragraph 7.4(a)(1), below, have been followed;

                 (d) Experts of the Receiving Party (1) to whom disclosure is reasonably necessary

for this litigation and (2) who have signed the “Acknowledgment and Agreement to Be Bound”

(Exhibit A);

                 (e) the court and its personnel;

                 (f) court reporters and their staff, professional jury or trial consultants and mock


                                                    - 10 -
4140-4131-6134
           Case 1:20-cv-03661-ER Document 57 Filed 11/19/20 Page 11 of 17




jurors, and Professional Vendors to whom disclosure is reasonably necessary for this litigation

and who have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A); and

                 (g) the author or recipient of a document containing the information or a

custodian or other person who otherwise possessed or knew the information.

         7.4     Procedures for Approving or Objecting to Disclosure of “HIGHLY

CONFIDENTIAL – ATTORNEYS’ EYES ONLY”

                 (a)(1) Unless otherwise ordered by the court or agreed to in writing by the

Designating Party, a Party that seeks to disclose to Designated House Counsel not specifically
designated under 7.3(a), any information or item that has been designated “HIGHLY

CONFIDENTIAL – ATTORNEYS’ EYES ONLY” pursuant to paragraph 7.3(c) first must make

a written request to the Designating Party that (1) sets forth the full name of the Designated

House Counsel and the city and state of his or her residence, and (2) describes the Designated

House Counsel’s current and reasonably foreseeable future primary job duties and

responsibilities in sufficient detail to determine if House Counsel is involved, or may become

involved, in any competitive decision-making.

                 (b) A Party that makes a request and provides the information specified in the

preceding respective paragraphs may disclose the subject Protected Material to the identified

Designated House Counsel not specifically designated under 7.3(a) unless, within 14 days of

delivering the request, the Party receives a written objection from the Designating Party. Any

such objection must set forth in detail the grounds on which it is based.

                 (c) A Party that receives a timely written objection must meet and confer with the

Designating Party (through direct voice to voice dialogue) to try to resolve the matter by

agreement within seven days of the written objection. If no agreement is reached, the Party

seeking to make the disclosure to Designated House Counsel not specifically designated under

7.3(a)may raise the dispute with the Court pursuant to Local Civil Rule 37.2. If, pursuant to

Local Civil Rule 37.2, it is appropriate to file a motion, any such motion must comply with Local

Civil Rule 7.1 and part 2(B) of Judge Ramos’ Individual Practices (and Standing Order 19-mc-


                                                - 11 -
4140-4131-6134
           Case 1:20-cv-03661-ER Document 57 Filed 11/19/20 Page 12 of 17




00583 and part 3 of Judge Ramos’ Individual Practices, if applicable), describe the

circumstances with specificity, set forth in detail the reasons why the disclosure to Designated

House Counsel not specifically designated under 7.3(a) is reasonably necessary, assess the risk

of harm that the disclosure would entail, and suggest any additional means that could be used to

reduce that risk. In addition, any such motion must be accompanied by a competent declaration

describing the parties’ efforts to resolve the matter by agreement (i.e., the extent and the content

of the meet and confer discussions) and setting forth the reasons advanced by the Designating

Party for its refusal to approve the disclosure.
         In any such proceeding, the Party opposing disclosure to Designated House Counsel not

specifically designated under 7.3(a) shall bear the burden of proving that the risk of harm that the

disclosure would entail (under the safeguards proposed) outweighs the Receiving Party’s need to

disclose the Protected Material to its Designated House Counsel not specifically designated

under 7.3(a).

8.       SOURCE CODE: The parties do not currently anticipate the discovery of source code in

this matter. To the extent such discovery becomes necessary, the parties will meet and confer on

a protocol to address the inspection of such source code.

9.       PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN OTHER
         LITIGATION
                 If a Party is served with a subpoena or a court order issued in other litigation that

compels disclosure of any information or items designated in this action as “CONFIDENTIAL”

or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” that Party must:

                 (a) promptly notify in writing the Designating Party. Such notification shall

include a copy of the subpoena or court order;

                 (b) promptly notify in writing the party who caused the subpoena or order to issue

in the other litigation that some or all of the material covered by the subpoena or order is subject

to this Protective Order. Such notification shall include a copy of this Stipulated Protective

Order; and



                                                   - 12 -
4140-4131-6134
           Case 1:20-cv-03661-ER Document 57 Filed 11/19/20 Page 13 of 17




                 (c) cooperate with respect to all reasonable procedures sought to be pursued by

the Designating Party whose Protected Material may be affected.

                 If the Designating Party timely seeks a protective order, the Party served with the

subpoena or court order shall not produce any information designated in this action as

“CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” before a

determination by the court from which the subpoena or order issued, unless the Party has

obtained the Designating Party’s permission. The Designating Party shall bear the burden and

expense of seeking protection in that court of its confidential material – and nothing in these
provisions should be construed as authorizing or encouraging a Receiving Party in this action to

disobey a lawful directive from another court.

10.      A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE PRODUCED IN THIS
         LITIGATION
                 (a)      The terms of this Order are applicable to information produced by a Non-

Party in this action and designated as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL –

ATTORNEYS’ EYES ONLY.” Such information produced by Non-Parties in connection with

this litigation is protected by the remedies and relief provided by this Order. Nothing in these

provisions should be construed as prohibiting a Non-Party from seeking additional protections.

                 (b)      In the event that a Party is required, by a valid discovery request, to

produce a Non-Party’s confidential information in its possession, and the Party is subject to an

agreement with the Non-Party not to produce the Non-Party’s confidential information, then the

Party shall:

                       1. promptly notify in writing the Requesting Party and the Non-Party that

some or all of the information requested is subject to a confidentiality agreement with a Non-

Party;

                       2. promptly provide the Non-Party with a copy of the Stipulated Protective

Order in this litigation, the relevant discovery request(s), and a reasonably specific description of

the information requested; and



                                                  - 13 -
4140-4131-6134
           Case 1:20-cv-03661-ER Document 57 Filed 11/19/20 Page 14 of 17




                       3. make the information requested available for inspection by the Non-Party.

                 (c)      If the Non-Party fails to object or seek a protective order from this court

within 14 days of receiving the notice and accompanying information, the Receiving Party may

produce the Non-Party’s confidential information responsive to the discovery request. If the

Non-Party timely seeks a protective order, the Receiving Party shall not produce any information

in its possession or control that is subject to the confidentiality agreement with the Non-Party

before a determination by the court. Absent a court order to the contrary, the Non-Party shall

bear the burden and expense of seeking protection in this court of its Protected Material.

11.      UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
         If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed Protected

Material to any person or in any circumstance not authorized under this Stipulated Protective

Order, the Receiving Party must immediately (a) notify in writing the Designating Party of the

unauthorized disclosures, (b) use its best efforts to retrieve all unauthorized copies of the

Protected Material, (c) inform the person or persons to whom unauthorized disclosures were

made of all the terms of this Order, and (d) request such person or persons to execute the

“Acknowledgment and Agreement to Be Bound” that is attached hereto as Exhibit A.

12.      INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE PROTECTED
         MATERIAL
         When a Producing Party gives notice to Receiving Parties that certain inadvertently

produced material is subject to a claim of privilege or other protection, the obligations of the

Receiving Parties are those set forth in Federal Rule of Civil Procedure 26(b)(5)(B). This

provision is not intended to modify whatever procedure may be established in an e-discovery

order that provides for production without prior privilege review. Pursuant to Federal Rule of

Evidence 502(d) and (e), insofar as the parties reach an agreement on the effect of disclosure of a

communication or information covered by the attorney-client privilege or work product

protection, the parties may incorporate their agreement in the stipulated protective order

submitted to the court.



                                                  - 14 -
4140-4131-6134
           Case 1:20-cv-03661-ER Document 57 Filed 11/19/20 Page 15 of 17



13.      MISCELLANEOUS
         13.1    Right to Further Relief. Nothing in this Order abridges the right of any person to

seek its modification by the court in the future.

         13.2    Right to Assert Other Objections. By stipulating to the entry of this Protective

Order no Party waives any right it otherwise would have to object to disclosing or producing any

information or item on any ground not addressed in this Stipulated Protective Order. Similarly,

no Party waives any right to object on any ground to use in evidence of any of the material

covered by this Protective Order.

         13.3    Filing Protected Material. Without written permission from the Designating Party
or a court order secured after appropriate notice to all interested persons, a Party may not file in

the public record in this action any Protected Material. A Party that seeks to file under seal any

Protected Material must comply with Standing Order 19-mc-00583 and part 3 of Judge Ramos’

Individual Practices. Protected Material may only be filed under seal pursuant to a court order

authorizing the sealing of the specific Protected Material at issue. A sealing order will issue only

upon a request establishing that the Protected Material at issue is privileged, protectable as a

trade secret, or otherwise entitled to protection under the law.

14.      FINAL DISPOSITION

         Within 60 days after the final disposition of this action, as defined in paragraph 4, each

Receiving Party must return all Protected Material to the Producing Party or destroy such

material. As used in this subdivision, “all Protected Material” includes all copies, abstracts,

compilations, summaries, and any other format reproducing or capturing any of the Protected

Material. Whether the Protected Material is returned or destroyed, the Receiving Party must

submit a written certification to the Producing Party (and, if not the same person or entity, to the

Designating Party) by the 60-day deadline that (1) identifies (by category, where appropriate) all

the Protected Material that was returned or destroyed and (2) affirms that the Receiving Party has

not retained any copies, abstracts, compilations, summaries or any other format reproducing or

capturing any of the Protected Material. Notwithstanding this provision, Counsel are entitled to


                                                - 15 -
4140-4131-6134
           Case 1:20-cv-03661-ER Document 57 Filed 11/19/20 Page 16 of 17




retain an archival copy of all pleadings, motion papers, trial, deposition, and hearing transcripts,

legal memoranda, correspondence, deposition and trial exhibits, expert reports, attorney work

product, and consultant and expert work product, even if such materials contain Protected

Material. Any such archival copies that contain or constitute Protected Material remain subject to

this Protective Order as set forth in Section 4 (DURATION).


DATED: November 19, 2020                            /s/ Jason K. Yu
                                                  JASON K. YU
                                                  Orrick, Herrington & Sutcliffe LLP
                                                  1000 Marsh Road
                                                  Menlo Park, CA 94025
                                                  (650) 614-7363
                                                  jasonyu@orrick.com
                                                  Attorneys for Plaintiff
                                                  TRADESHIFT, INC.

DATED: November 19, 2020                           /s/ Chelsea Mikula*
                                                  CHELSEA MIKULA
                                                  Tucker Ellis LLP
                                                  950 Main Avenue #1100
                                                  Cleveland, OH 44113
                                                  (216) 696-2476
                                                  Chelsea.Mikula@tuckerellis.com
                                                  Attorneys for Defendant
                                                 SMUCKER SERVICES COMPANY

                                              * Signed with permission of counsel




SO ORDERED this 19th day of November, 2020.


DATED: November 19, 2020                      _____________________________________
                                              Judge Edgardo Ramos
                                              United States District Judge




                                               - 16 -
4140-4131-6134
           Case 1:20-cv-03661-ER Document 57 Filed 11/19/20 Page 17 of 17




                                             EXHIBIT A

                 ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND

                 I, _____________________________ [print or type full name], of

_________________ [print or type full address], declare under penalty of perjury that I have

read in its entirety and understand the Stipulated Protective Order that was issued by the United

States District Court for the Southern District of New York on [date] in the case of Tradeshift,

Inc. v. Smucker Services Company Case No. 1:20-cv-03661(ER). I agree to comply with and to

be bound by all the terms of this Stipulated Protective Order and I understand and acknowledge

that failure to so comply could expose me to sanctions and punishment in the nature of contempt.

I solemnly promise that I will not disclose in any manner any information or item that is subject

to this Stipulated Protective Order to any person or entity except in strict compliance with the

provisions of this Order.

                 I further agree to submit to the jurisdiction of the United States District Court for

the Southern District of New York for the purpose of enforcing the terms of this Stipulated

Protective Order, even if such enforcement proceedings occur after termination of this action.

                 I hereby appoint __________________________ [print or type full name] of

_______________________________________ [print or type full address and telephone

number] as my New York agent for service of process in connection with this action or any

proceedings related to enforcement of this Stipulated Protective Order.



Date: _________________________________

City and State where sworn and signed: _________________________________

Printed name: ______________________________
              [printed name]

Signature: __________________________________
[signature]




                                                 - 17 -
4140-4131-6134
